Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Amendment and Arguments
Applicant’s amendment filed on November 8, 2021 has been entered and made of record.  Claims 21-40 are pending and are being examined in this application.
Applicant’s arguments with respect to the 102 and 103 rejections have been fully considered, but are unpersuasive for at least the following reasons:
Applicant argues that Calabria does not teach or suggest “filtering comments based on the commenter’s social status with a user.”
However, cited paragraph 23 of Calabria discloses:
“The system is socially enabled as it considers each reader's social relationship relative to the author of each review, and considers such relationship when presenting the reviews to the reader” (emphasis added).
Cited paragraph 41 of Calabria discloses:
“If the user is registered and signed in and the user's userID becomes available to the review-provider as part of the query, either through a cookie or any other means, the ‘social distance’ of each selected review is calculated in step 116 with respect to the user; the reviews are displayed in sorted order and using privacy settings that include ‘social distance’ in step 118” (emphasis added).
Cited paragraph 45 of Calabria discloses:
“For example, if a user searches for ‘books’ and the review search engine 38 finds 25 book providers, the results would be sorted based on a metric at least partially related to the ‘social distance’ of the reviews that are written for each of the 25 book providers. Therefore, if a close friend of the user had recently experienced a given book provider and written a review, that book provider would be listed first, and the user would be able to read his or her close friend's review on that book provider as part of the search result” (emphasis added).
Cited paragraph 90 of Calabria discloses:
“One element that is important to merchants, manufacturers, persons, or any other subject for which a collection of reviews exists, is the ability to ‘filter’ reviews received. The filtering mechanism of the above systems allows the subject to apply filters at least 1) specific to the syndication channel (i.e. reviews that appear on the merchant's home page, vs. reviews that appear on advertisements, vs. reviews that appear on the review-provider's website, vs. reviews that appear on third-party website #1, vs. reviews that appear on third-party website #2, etc.), 2) specific to how the review was submitted (i.e. by use of a locator code, vs. completely unsolicited), 3) specific to the author of such review (i.e. specific reviewer vs. certain standing vs. merely verified vs. anonymous), 4) specific reviews that the subject chooses to withhold from viewing by the public, and 5) any number of other filters that would be obvious” (emphasis added).
As shown above, the cited paragraphs of Calabria explicitly disclose filtering search results based on a review author’s (i.e., commenter’s) social distance (i.e., social status) with a reader (i.e., user). It is noted that the claims very loosely associate comments with content. Absent additional distinguishing clarification, the examiner therefore considers a review to be a type of comment since reviews are directed to specific content. For the same reasons, a reviewer is considered to be a type of commenter. It is also noted that paragraphs 24, 25, and 43 of Calabria explicitly disclose that “[r]eviews can be written about many different ‘subjects’” and that the filtering based on social distance is applicable to “threaded discussions” comprising “comments” on reviews in the same way as the reviews.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 21-26 and 28-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Calabria (US Pub. 20060143066).
Referring to claim 21, Calabria discloses a method comprising: 
receiving, over a network [fig. 14, network 184], a request from a user to view an online content website, said website comprising content and a list of comments associated with a set of commenters [par. 77; a user visits a website that provides reviews (i.e., comments) as part of its content]; 
accessing, via a computing device [fig. 14, webserver 190], a user profile associated with the user, the user profile comprising information [pars. 32, 37, 41, and 77; when the reviews are requested, a user ID is used to retrieve a user profile; the user profile provides access to the user’s social network information] indicating a type of social status with a set of users [pars. 33, 34, 39, 45, and 100; the social network information includes indications of different type of relationship between the user and certain authors or the reviews (e.g., friend, spouse, family member, close friend, co-worker, schoolmate, etc.)]; 
identifying, via the computing device, a type of social status for each of the set of commenters [pars. 39 and 45; note indications of different type of relationship]; 
filtering, via the computing device, said set commenters based on said type of social status [pars. 23, 41, 45, and 90; review authors are filtered based on type of relationship with the user]; 
modifying, via the computing device, said list of comments based on said filtering [pars. 23, 41, 45, and 90; note filtering of the reviews based on the authors]; and 
communicating, over the network, said online content website, said communicated website comprising said content and said modified list of comments [par. 77; the reviews are presented to the user via the website].
Referring to claim 22, Calabria discloses analyzing said set of commenters based on said social status information; and determining a subset of commenters based on said analysis, said subset comprising commenters that correspond to the set of users [pars. 32, 33, 37, 41, 77, and 90; note filtering based on type of relationship between the user and the authors].
Referring to claim 23, Calabria discloses wherein said filtering comprises identifying said subset [pars. 32, 33, 37, 41, 77, and 90; note filtering based on type of relationship between the user and the authors].
Referring to claim 24, Calabria discloses wherein said subset of users are users that have a type of social status within said user profile [pars. 32, 37, 41, and 77; note the user profile provides access to the user’s social network information].
Referring to claim 25, Calabria discloses wherein said filtering comprises: ranking, based on said type of social status of each commenter, said list of comments, wherein said modified list of comments is based on said ranking [par. 45; the reviews are sorted based on type of relationship between the user and the authors].
Referring to claim 26, Calabria discloses wherein said type of social status comprises at least one of a social networking friend, a contact, a favorite [pars. 33, 34, 39, 45, and 100; note different types of relationships include friend, spouse, family member, close friend, co-worker, schoolmate, etc.].
Referring to claim 28, Calabria discloses wherein said modified list of commenters comprises commenters with a contact type of social status being ranked at least above said social networking friend types [pars. 33, 34, 39, 45, and 100; certain types of relationships are ranked higher than other types].
Referring to claim 29, Calabria discloses wherein information indicating said type of social status is extracted and stored, wherein analysis on subsequent sites is based on said stored social status 
Referring to claim 30, Calabria discloses wherein said user profile comprises data from a plurality of websites on the network [par. 38; the social network information is retrieved from existing repositories, including online repositories (e.g., Yahoo)].
Referring to claim 31, see at least the rejection for claim 21. Calabria further discloses a non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions, such that when a computing device executes the instructions to perform the claimed method [fig. 14, web server 190].
Referring to claim 32, see the rejection for claims 22 and 23.
Referring to claim 33, see the rejection for claim 24.
Referring to claim 34, see the rejection for claim 25.
Referring to claim 35, see the rejection for claim 26.
Referring to claim 36, see the rejection for claim 29.
Referring to claim 37, see the rejection for claim 30.
Referring to claim 38, see at least the rejection for claim 21. Calabria further discloses a computing device comprising: a processor; and a non-transitory computer-readable storage medium for tangibly storing thereon program logic for execution by the processor, the program logic comprising: logic executed by the processor to perform the claimed steps [fig. 14, web server 190].
Referring to claim 39, see the rejection for claims 22 and 23.
Referring to claim 40, see the rejection for claim 25.

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Calabria in view of Davi et al. (US Pub. 20090271524).
Referring to claim 27, Calabria discloses wherein said modified list of commenters comprises commenters with a favorite type of social status being ranked above other types.
Calabria does not appear to explicitly disclose wherein said modified list of commenters comprises commenters with a favorite type of social status being ranked above other types.
However, Davi discloses wherein said modified list of commenters comprises commenters with a favorite type of social status being ranked above other types [pars. 44 and 45; user profiles can identify a commenter as a “favorite” user].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the types of relationships taught by Calabria to include favorites as taught by Davi. The motivation for doing so would have been to allow the user to be presented with reviews according to particular preferences, thereby providing the user with more relevant information [Davi, pars. 1, 44, and 45].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157